Citation Nr: 0901936	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for residuals of a 
cold injury to bilateral feet has been submitted and, if so, 
whether service connection is warranted.

2.  Entitlement to service connection for residuals of a left 
thigh bayonet wound.

3.  Entitlement to service connection for residuals of a 
shrapnel wound to the left little finger.

4.  Entitlement to service connection for residuals of a 
shrapnel wound to the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1950 to October 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes the January 2006 rating decision, in 
pertinent part, reopened the claim for entitlement to service 
connection for residuals of a cold injury to the bilateral 
feet and denied the claim on its merits.  Regardless of the 
RO's actions, the Board is required to consider whether new 
and material evidence has been received warranting the 
reopening of the previously denied claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been characterized as shown above. 

The issues of entitlement to service connection for cold 
injury residuals to the bilateral feet and residuals of 
injuries to the left thigh, left finger and right leg are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  An unappealed July 1959 rating decision, in pertinent 
part, denied service connection for residuals of "frozen 
feet" finding that the veteran did not have a chronic 
bilateral foot condition related to frostbite or any other 
incident of service.

2.  Evidence received since the July 1959 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1959 rating decision that denied the claim for 
entitlement to service connection for residuals of "frozen 
feet" is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the July 1959 rating decision in 
relation to the veteran's claim for entitlement to service 
connection for residuals of a cold injury to the bilateral 
feet is new and material, and, therefore, the claim may be 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Since the bilateral feet claim is being reopened, 
any deficiencies in notice were not prejudicial to the 
veteran. 

New and Material Evidence (Bilateral Feet)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran first initiated his claim for service connection 
for residuals of "frozen feet" shortly after his October 
1953 separation from service.  In a July 1959 decision, the 
RO denied service connection for residuals of "frozen feet" 
concluding the service medical records were silent as to 
treatment for frostbite to the bilateral feet and no post-
service evidence indicates the veteran currently had a 
bilateral feet disability related to his military service.  
The 1959 decision also noted the service medical records 
indicated a diagnosis of asymptomatic pes planus, but 
concluded there was no evidence the veteran's pes planus ever 
became symptomatic due to any incident of his military 
service.  In short, the veteran's claim was denied based 
primarily on a finding of no current disability of the 
bilateral feet. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the July 1959 
rating decision is final.

At the time of the July 1959 decision, the record included 
service medical records showing a diagnosis of asymptomatic 
pes planus on the veteran's October 1953 separation 
examination, but otherwise was negative for any cold injury 
or symptomatic bilateral foot disability.  

Potentially relevant evidence received since the July 1959 
decision includes VA outpatient treatment records from 2004 
to 2006, the veteran's lay statements, a letter written by 
the veteran from 1951, and private treatment records from Dr. 
Reasoner and Dr. Clark.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran claims that he currently has bilateral feet 
disabilities due to in-service frostbite.  The RO, in denying 
his claim, found that the medical evidence did not indicate 
the veteran had a current bilateral foot disability related 
to any incident of his military service.  

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the veteran has a 
current bilateral foot diagnosis related to in-service 
frostbite.  In this case, the Board finds the evidence is 
indicative of (1) a current bilateral foot disability 
potentially related to an old cold injury and (2) probable 
exposure to cold weather while in the military.

Specifically, an August 2005 VA outpatient treatment record 
indicates the veteran was diagnosed with "neuropathy pain in 
feet secondary to frozen feet by [history]."  Although the 
record does not provide a definitive medical nexus to 
service, the veteran is clearly diagnosed with a current 
bilateral foot disability at least potentially related to in-
service frostbite.  This opinion/diagnosis is presumed 
credible.  See Justus.

The veteran's service medical records are silent as to in-
service treatment for a cold injury or otherwise indicative 
of frostbite to his feet.  However, in support of his claim, 
the veteran submitted an old letter written to his friends by 
the veteran post-marked December 1951 where he indicated he 
was in Korea and enduring very cold weather, to include snow.  

Aside from the December 1951 note, the Board notes the 
veteran's DD-214 indicates, among other things, the veteran 
is in receipt of the Combat Infantry Badge (CIB) for his 
combat service in Korea.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service. However, 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder. See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. 

In this case, the Board finds the veteran's recollections of 
the weather conditions while in Korea competent and 
consistent with the circumstances of his combat service, 
especially in light of the December 1951 letter.

In order to prevail on service connection, however, the 
evidence must still establish by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999).  

In light of the new evidence showing the veteran was exposed 
to cold weather while in the military and the VA outpatient 
treatment record indicating a bilateral foot diagnosis 
potentially related to an old cold injury, the Board finds 
the evidence received subsequent to July 1959 is new and 
material and serves to reopen a claim of entitlement to 
service connection for residuals of a cold injury to the 
bilateral feet.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for residuals of a cold injury 
to the bilateral feet, the claim is reopened, and, to that 
extent only, the appeal is granted.



REMAND

The veteran alleges he has current disabilities to his 
bilateral feet, left thigh, left finger and right leg due to 
service-related injuries.  Specifically, the veteran alleges 
he suffered frost bite to his bilateral feet while in Korea 
during winter months.  The veteran further alleges his left 
thigh was wounded by a bayonet in combat and he suffered 
shrapnel wounds to his left finger and right leg in combat.

Again, the veteran's DD-214 indicates the veteran was awarded 
the CIB for his combat service in Korea and, therefore, the 
veteran's assertions of combat events will be presumed if 
consistent with the overall circumstances of his combat 
service.  See Collette, 82 F.3d 389; see also 38 U.S.C.A. § 
1154(b).  However, there must still be some competent medical 
evidence indicative of a current disability and a nexus 
between the current disability and those service events.  See 
Gregory, 8 Vet. App. at 567; see also Kessel, 13 Vet. App. at 
17-19. 

In this case, service medical records and post-service 
medical records and statements made by the veteran himself 
prior to the veteran's January 2005 claim are silent as to 
any old combat injuries to his thigh, hand or leg.  Indeed, 
the veteran's private doctor, Dr. Reasoner, supplied a 
chronological list of the veteran's medical history in July 
2002 in connection with the veteran's claim for aid and 
attendance.  The chronological history dates back to 1946, to 
include the removal of his appendix prior to service and 
multiple post-service injuries.  Most notably, Dr. Reasoner 
indicates the veteran lost the first joint of his left middle 
finger in 1990 while working with wood and underwent a left 
knee arthroscopy in July 2002.  The veteran also had 
considerable surgical history for his lumbar and cervical 
spine.  The chronological history is not only silent as to 
the claimed in-service combat injuries, but is indicative of 
serious post-service injuries. 

On the other hand, the veteran's VA outpatient treatment 
records indicate an August 2005 diagnosis of neuropathy pain 
in feet secondary to frozen feet by history.  Private 
treatment records from Dr. Clark, moreover, notes 2006 
treatment for scars and neuroma on the left little finger, 
left thigh and right leg.  Within those private treatment 
records, Dr. Clark opines the irregularity of the left hand 
and right leg scars coupled with x-ray findings of bone 
trauma are consistent with old shrapnel wounds.  Dr. Clark 
also indicates the left thigh soft tissue wound is related to 
the veteran's claimed bayonet injury.  Dr. Clark's 
conclusions, however, are mainly based on the veteran's 
reported history and cursory diagnostic tests.  Dr. Clark did 
not review the veteran's service medical records, VA 
outpatient treatment records or other private treatment 
records, most significantly, from Dr. Reasoner.  

The Board also finds significant that the veteran's initial 
claim filed in the 1950s shortly after service was silent as 
to any combat wounds incurred in the military.  He claimed 
service connection for residuals of frostbite to his 
bilateral feet, as indicated above, but failed to mention any 
in-service combat injuries until decades later where he 
included descriptions thereof within a post-traumatic stress 
disorder questionnaire in January 2005.  

The veteran claims that he was hospitalized for 10 days in 
the Spring of 1951 for the left thigh bayonet wound and again 
in August 1951 and March 1952 for the right leg and left hand 
shrapnel injuries respectively.  He further claims these 
medical records were destroyed by hostile forces.  In regard 
to his frostbite, the veteran alleges the conditions were too 
cold to keep proper medical documentation of his treatment.  
Although there is no medical documentation of in-service 
treatment for frostbite, the veteran did produce a letter he 
wrote to his friends post-marked December 1951 indicating he 
was enduring harsh weather conditions in Korea, to include 
heavy snowfall.  

The RO did not afford the veteran VA examination for any of 
his claimed conditions.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  With regards to the veteran's 
claims of service connection, the Board notes that the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, in light of the veteran's combat service, to 
include during the winter months in Korea, the Board concedes 
he was likely exposed to extreme cold temperatures and 
hostile mortar attack.  In order to prevail on service 
connection, however, there must be competent, probative 
medical evidence linking current disabilities to those in-
service circumstances.  The diagnoses and treatment found 
within the VA outpatient treatment records and private 
records are in conflict with one another and overall 
inconclusive.  Accordingly, there is insufficient evidence to 
decide the case and VA examinations are indicated.  See id.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from January 2006 to the 
present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent treatment records for 
the veteran from the VA Medical Center in 
Fayetteville, Missouri from January 2006 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
veteran for an appropriate VA examination 
for the claimed condition of cold injury 
residuals to the bilateral feet to 
ascertain any bilateral feet diagnosis and 
likely etiology.  The claims folder and a 
copy of this Remand must be made available 
to, and be reviewed by, the examiner prior 
to the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations. 

The examiner should indicate whether the 
veteran currently has any bilateral feet 
disability and, and, if so, whether any 
such disability is at least as likely as 
not related to his military exposure to 
cold weather in Korea versus any relevant 
post-military incident.  The examiner, in 
rendering his opinion, should presume in-
service exposure to extreme cold 
temperatures in Korea based on the 
veteran's testimony of such and 
confirmation of his combat service in Korea 
during the winter months. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding 
the veteran's diagnoses and etiology, to 
include an August 2005 VA outpatient 
treatment record indicating "...neuropathy 
pain in feet secondary to frozen feet by 
[history]." 

3.  After the above records are obtained, 
to the extent available, schedule the 
veteran for appropriate VA examinations 
for the claimed conditions of residuals of 
a left thigh bayonet wound and shrapnel 
wounds to the left little finger and right 
leg to ascertain any such disability and 
likely etiology.  The claims folder and a 
copy of this Remand must be made available 
to, and be reviewed by, the examiner prior 
to the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations. 

The examiner should indicate whether the 
veteran currently has any medical 
disability of the left thigh, left little 
finger or right leg and, and, if so, 
whether any such disability is at least as 
likely as not related to alleged bayonet 
and shrapnel military wounds versus any 
relevant post-military injury.  The 
examiner, in rendering his opinion, should 
specifically comment on whether the 
veteran's left thigh, left hand and right 
leg disabilities are consistent with 
bayonet and/or shrapnel wounds as described 
by the veteran and the overall likelihood 
that the veteran incurred these 
disabilities due to described injuries.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding the 
veteran's diagnoses and etiology, to 
include Dr. Clark's 2006 treatment records 
and the chronological history provided by 
Dr. Reasoner.

4.  After the above is complete, 
readjudicate the veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2008).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


